666 S.E.2d 484 (2008)
GOOD HOPE
v.
NCDHHS, etal.
No. 248P07-2.
Supreme Court of North Carolina.
August 26, 2008.
William R. Shenton, Kenneth L. Burgess, Thomas R. West, Pamela A. Scott, Raleigh, for Harnett Health System, et al.
Joy H. Thomas, for Good Hope Health System.
C. Winston Gilchrist, Lillington, for Town of Lillington.
The following order has been entered on the motion filed on the 24th day of March 2008 by Respondents (NCDHHS, Harnett Health, Harnett Co. &. Wake Med.) to Strike Appellants' Response:
"Motion Allowed by order of the Court in conference this the 26th day of August 2008."